Name: 2004/595/EC: Commission Decision of 29 July 2004 establishing a model health certificate for the importation into the Community for trade of dogs, cats and ferrets (notified under document number C(2004) 1947)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  documentation;  trade policy;  tariff policy
 Date Published: 2004-08-13; 2008-12-05

 13.8.2004 EN Official Journal of the European Union L 266/11 COMMISSION DECISION of 29 July 2004 establishing a model health certificate for the importation into the Community for trade of dogs, cats and ferrets (notified under document number C(2004) 1947) (Text with EEA relevance) (2004/595/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular point (b) of Article 17(2) thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos. (2) Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (2), lays down the animal health requirements applicable to the non-commercial movement of pet animals and the rules applicable to checks on such movement. One of the aims of that Regulation is to ensure uniformity of the rules applicable to trade and non-commercial movements of animals and to avoid fraud. (3) In addition, Regulation (EC) No 998/2003 amended Directive 92/65/EEC so that that Directive provides that to be the subject of trade, dogs, cats and ferrets are to satisfy the requirements set out in that Regulation. (4) Accordingly, it is appropriate to adopt for the importation into the Community for trade of dogs, cats and ferrets rules corresponding to those for the non-commercial importation of those animals while maintaining the clinical examination required by Article 16 of Directive 92/65/EEC. (5) It is appropriate to ensure that the rules and principles applied by third country certifying officers provide sufficient guarantees. Therefore only the importation into the Community for trade of dogs, cats and ferrets coming from the countries listed in the Annex to Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health, and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (3) or in Annex II to Regulation (EC) No 998/2003 should be authorised. (6) A model certificate for non-commercial movements from third countries of dogs, cats and ferrets has been established by Decision 2004/203/EC (4) in accordance with Regulation (EC) No 998/2003. A model certificate for the importation into the Community for trade of dogs, cats and ferrets should accordingly be established. (7) Regulation (EC) No 998/2003 has amended Article 10 of Directive 92/65/EEC in order to put in line conditions applying to trade of dogs, cats and ferrets to the conditions applying to non-commercial movements and, as a consequence, Commission Decision 94/273/EC of 18 April 1994 concerning veterinary certification for placing on the market in United Kingdom and Ireland of dogs and cats not originating in those countries (5) should be repealed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorise the importation of dogs, cats and ferrets for trade as provided for by Article 16 of Directive 92/65/EEC subject to the following requirements: (a) they come from third countries listed in: Annex II to Decision 79/542/EEC or listed in Section 2 of Part B and Part C of Annex II to Regulation (EC) No 998/2003; (b) they are accompanied by a certificate in accordance with the model set out in the Annex to this Decision. That certificate shall be required for entries from any third country as referred to in point (a) of the first paragraph into a Member State other than Ireland, Sweden and the United Kingdom and from any third country listed in Section 2 of Part B and Part C of Annex II to Regulation (EC) No 998/2003 for entries into Ireland, Sweden and the United Kingdom. Article 2 Decision 94/273/EC is repealed. Article 3 This Decision shall apply from 12 October 2004. Article 4 This Decision is addressed to the Member States. Done at Brussels, 29 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. Directive as last amended by the 2003 Act of Accession. (2) OJ L 146, 13.6.2003, p. 1. Regulation as amended by Commission Regulation (EC) No 592/2004 (OJ L 94, 31.3.2004, p. 7). (3) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2004/372/EC (OJ L 118, 23.4.2004, p. 45). (4) OJ L 65, 3.3.2004, p. 13. Decision as amended by Decision 2004/301/EC (OJ L 98, 2.4.2004, p. 55). (5) OJ L 117, 7.5.1994, p. 37. Decision as amended by Decision 2001/298/EC (OJ L 102, 12.4.2001, p. 63). ANNEX Annex as referred to in Article 1 of this Decision.